REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 2/16/2021.

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are US 20070211207 of Lo et al and US 8699141 of Aschwanden et al.

Regarding Claim 1, Lo teaches an ophthalmic lens for spectacle comprising: - a primary glass: the primary glass comprising a first transparent material; the primary glass having a first primary surface and a second primary surface, the primary glass being configured to transmit light from the first primary surface to the second primary surface through the first transparent material; - a secondary glass: the secondary glass comprising a second transparent material; the secondary glass having a first secondary surface and a second secondary surface, the secondary glass being configured to 

But none of them teaches that wherein the primary fluid has a first relative density and the secondary fluid has a second relative density; the ratio between the first relative density and the second relative density being at least one of the following; between 0.95 and 1.06 and the membrane thickness being less than 5 µm, and between 0.99 and 1.01, and the membrane thickness being less than 1 µm.


wherein the primary fluid has a first relative density and the secondary fluid has a second relative density; the ratio between the first relative density and the second relative density being at least one of the following; between 0.95 and 1.06 and the membrane thickness being less than 5 µm, and between 0.99 and 1.01, and the membrane thickness being less than 1 µm,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-10 and 12-20 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872